Name: Council Regulation (EU) 2016/214 of 15 February 2016 amending Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: international affairs;  civil law;  Africa
 Date Published: nan

 17.2.2016 EN Official Journal of the European Union L 40/1 COUNCIL REGULATION (EU) 2016/214 of 15 February 2016 amending Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) On 15 February 2016, the Council adopted Decision (CFSP) 2016/220 (1) maintaining seven persons and one entity in Annex I and five persons in Annex II to Decision 2011/101/CFSP (2). (2) Council Regulation (EC) No 314/2004 (3) implements several measures provided for by Council Decision 2011/101/CFSP, including the freezing of funds and economic resources of certain natural or legal persons, entities and bodies. (3) On 16 February 2016, Commission Implementing Regulation (EU) 2016/218 (4) maintained seven persons and one entity in Annex III to Regulation (EC) No 314/2004. (4) Annex IV to Council Regulation (EC) No 314/2004 should be amended accordingly. (5) In order to ensure that the measures provided for by this Regulation are effective, this Regulation must enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 314/2004 is replaced by the text appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2016. For the Council The President F. MOGHERINI (1) Council Regulation (CFSP) 2016/220 of 15 February 2016 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe (see page 11 of this Official Journal). (2) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). (3) Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (OJ L 55, 24.2.2004, p. 1). (4) Commission Implementing Regulation (EU) 2016/218 of 16 February 2016 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe (see page 7 of this Official Journal). ANNEX ANNEX IV List of persons referred to in Article 6(4) Persons Name (and any aliases) 1. Bonyongwe, Happyton Mabhuya 2. Chihuri, Augustine 3. Chiwenga, Constantine 4. Shiri, Perence (a.k.a. Bigboy) Samson Chikerema 5. Sibanda, Phillip Valerio (a.k.a. Valentine)